Citation Nr: 1417312	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder (other than residuals of C3 chip fracture).

2.  Entitlement to service connection for headaches, to include as secondary to residuals of C3 chip fracture and/or a neck disorder (other than residuals of C3 chip fracture).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977 in the United States Marine Corps and from February 1981 to January 1986 in the United States Navy.  The Board observes that the Veteran also served on active duty in the Navy from January 1986 to October 1988, but was discharged under other than honorable conditions.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In connection with this appeal, the Veteran testified at a personal hearing, at the RO in June 2011, before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the claims file.  

This matter was previously before the Board in May 2012.  At that time, the Board granted service connection for residuals of C3 chip fracture and a total disability rating based on individual unemployability (TDIU).  The Board also denied an increased rating for posttraumatic stress disorder (PTSD).  The Board remanded the current issues of entitlement to service connection for a neck disorder (other than residuals of C3 chip fracture) and for headaches for further development.  

At that time, the Board also observed that an April 2004 Administrative Decision determined that the character of the Veteran's discharge for the period of his service from January 1986 to October 1988 was under other than honorable conditions.  Thus, he was not entitled to VA benefits based on such service.  The Board further advised the Veteran that to the extent he wishes to attempt to obtain an upgrade of his service discharge to "Honorable" (March 2004 and June 2004 statements), such a request should be made to the service department as VA does not have the authority to upgrade a military discharge.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records dated from May 2011 to May 2012, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO/AMC in its preparation of the December 2012 supplemental statement of the case, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.


FINDINGS OF FACT

1.  The Veteran's neck disorder (other than service-connected residuals of the C3 chip fracture) is not shown to be causally or etiologically related to any disease, injury, or incident of service. 

2.  The Veteran's headaches are not shown to be causally or etiologically related to any disease, injury, or incident of service and is not caused or aggravated by a service-connected disability. 
 

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a neck disorder (other than residuals of C3 chip fracture) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for the establishment of service connection for headaches, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the June 2005 letter (for a neck disorder) and the August 2005 letter (for headaches), sent prior to the initial, April 2006 unfavorable decision, each advised the Veteran of the evidence and information necessary to substantiate each respective service connection claim.  The August 2005 letter (for headaches) also included notice as to service connection on a secondary basis.  Both letters included notice of the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  
 
Additionally, a June 2011 letter provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In the instant case, after the June 2011 was issued, the Veteran's claims were readjudicated in the December 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as, post-service VA, Social Security Administration (SSA) and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Also, consistent with the May 2012 Board remand directives, the AMC requested information regarding any additional private medical providers in a May 2012 letter and associated more recent VA medical records with the Virtual VA claims file.  Also consistent with the remand, as will be further discussed, the AMC obtained new VA examinations regarding the claimed disorders.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  

In June 2011, the Veteran had the opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2011 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences, including the fall which he alleges resulted in his claimed neck disorder (other than residuals of C3 chip fracture).  Also, the Veterans Law Judge attempted to clarify the evidence regarding the Veteran's contention that his headaches developed due to his service-connected neck disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's May 2012 remand.  As previously noted, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran was afforded VA medical examinations in December 2005 and June 2012 regarding his claims.  The VA examiners provided specific findings referable to the Veteran's claimed disorders sufficient for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran and a review of the record, to include his available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.
II. Service Connection Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App.  498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year of the Veteran's separation from service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Neck Disorder (Other Than Residuals of C3 Chip Fracture) Claim

As previously noted, in the May 2012 Board decision, the Board granted service connection for residuals of C3 chip fracture.  The Veteran currently contends that he has a separate neck disorder, one other than his service-connected residuals of C3 chip fracture, due to service. 

Service treatment records document an April 1975 complaint of a sore neck for two weeks.  The Veteran indicated that he hurt his neck two weeks prior in close combat and then hurt it again on an obstacle course.  A hospitalization record from the same date shows that the Veteran had fallen from overhead logs and landed on the back of his head, which caused a flexion injury.  Subsequently, he complained of an acute onset of pain and spasm in his neck.  He was hospitalized for ten days with diagnoses of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three.  Also, in October 1981, the Veteran received treatment for head trauma when he was hit on the bridge of the nose by a football.   

The Board notes that to the extent that the Veteran may be claiming service connection based on his service form January 1986 to October 1988, the record documents that he was discharged under other than honorable conditions following that service.  An April 2004 Administrative Decision determined that his character of discharge for that period of service was under other than honorable conditions, and thus he was not entitled to VA benefits based on such service.

Following his August 1988 separation from service, the record does not document any complaints of, or treatment for, the cervical spine for years following service.  The Veteran has reported that he did not seek treatment for his neck following service, but rather treated himself with over the counter medications (June 2011 Board hearing).

An October 2000 VA medical record documents that the Veteran complained of headaches, knee pain and seasonal allergies, but that otherwise his review of systems was normal.  The VA medical provider found that the Veteran's neck was supple without jugular venous distention, bruit, adenopathy or thryomegaly.  An April 21, 2003 VA history and physical documented normal neck and back findings.  In a May 14, 2003 VA medical record, the Veteran reported having no pain.  

However, subsequent VA medical records generally document findings regarding the cervical spine and neck pain.  A September 2003 VA MRI report showed diffuse, extensive spinal canal stenosis in the cervical spine, most marked at C4-C5, but extending from C2-C3 to C6-C7.  A January 2005 VA X-ray report indicated moderate cervical degenerative changes from C4-5 through C7-T1, with associated lower cervical facet arthropathy.

At a January 2005 VA examination, the Veteran reported an in-service fall injuring his neck and a subsequent 2003 assault injury.  He further stated that he has had chronic neck pain since service.  Following physical examination, the VA examiner diagnosed him with chronic cervical strain superimposed on degenerative joint disease.  

A May 24, 2005 VA medical record documents that the Veteran complained of neck pain, with crepitus, and secondary numbness and tingling of the hands, for almost a year.  The provider found that an MRI study showed degenerative disease in the cervical spine, with some foraminal narrowing, and also found bilateral ulnar nerve involvement.  

At a November 2005 VA examination, the examiner observed that the Veteran's service treatment records reflected a small chip fracture.  During his examination, the Veteran reported that his mild neck pain began with his in-service injury, but that he did not complain about it.  The VA examiner noted that, since such time, the Veteran claimed that he did not recall any injury or trauma to his neck.  In 2002, the Veteran began developing some numbness in his right arm and was diagnosed with degenerative disc disease.  In 2005, he had a diagnosis of bilateral ulnar nerve neuritis, left C8-T1 radiculopathy, and degenerative disc disease from C2 to T1.  The examiner noted disc osteophyte complexes consistent with multiple trauma and response to trauma and stress in the cervical spine.  Following a physical examination, the examiner diagnosed multilevel cervical degenerative disc disease and facet disease, bilateral ulnar neuritis, and C3 chip fracture.

The November 2005 examiner opined that, given that the Veteran was out of the service in 1988 and his that severe pain did not start until the last couple of years, after he drove a forklift for 17 years following service, it was unlikely that the Veteran's original neck injury, which healed uneventfully, would be the cause of his pain as he had multilevel degenerative changes rather than in one specific area.  Moreover, it was worst at C5-6 rather than C2-3.  The examiner concluded that it is not at least as likely as not that such was related to his service injury in 1975; rather, it was more likely, and at least as likely as not, that such was related to his working for the last 20 years.

In a November 9, 2009 VA medical record, the Veteran reported to his social worker that his in-service injury contributed to his arthritis.  

In May 2012, the Board found that the November 2005 VA examiner's opinion was inadequate to decide the Veteran's claim, as it failed to address whether the April 1975 in-service findings of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three could result in his current neck symptoms and diagnoses.  Also, the VA examiner had not considered the Veteran's October 1981 injury resulting in head trauma, and had not discussed the allegations of neck pain since the in-service injury.  

In June 2012, the Veteran underwent a new VA examination.  The VA examiner diagnosed the Veteran with severe multilevel degenerative spondylosis of the cervical spine.  The VA examiner noted the reported history of falling in boot camp.  The Veteran also reported prior work as a forklift operator and mail handler.  At that time, the Veteran reported increasing neck pain in the 1990s and denied any other neck trauma.  

The June 2012 VA examiner noted that the Veteran's severe multilevel degenerative spondylosis of the cervical spine had been identified in a MRI, following a post-service trauma.  Also, the VA examiner noted that the Veteran had previously been diagnosed with mild, bilateral ulnar neuropathy and left sided C7-T1 radiculopathy.  However, the VA examiner reported that such diagnoses were not found on examination.  

The June 2012 VA examiner found that severe multilevel degenerative spondylosis of the cervical spine/bilateral ulnar neuropathy/ C7-T1 radiculopathy was less likely as not (i.e. less than 50 percent probability) caused by or a result of the April 1975 findings of flexion injury of the cervical spine and avulsion fracture of spinous process of cervical vertebra three (documented April 1975 injury) and/or the October 1981 injury, and/or the Veteran's military service.  The VA examiner explained that he found no basis in medical fact to associate the October 1981 injury with the previously diagnosed disorders.  Furthermore, the VA examiner found that those disorders would not be expected as sequelae of the April 1975 injury, given the radiographic findings at the time of the injury.  The VA examiner further noted that no such diagnosis was made in service.

The Board initially notes that the Veteran has current diagnoses of a neck disorder other than residuals of C3 chip fracture, including severe multilevel degenerative spondylosis of the cervical spine, bilateral ulnar neuropathy and C7-T1 radiculopathy.  However, given the evidence of record, the Board finds that the preponderance of the evidence is against finding that a neck disorder (other than residuals of C3 chip fracture) is related to service or manifested within one year of his service discharge.  

In this regard, although there are documented in-service injuries (in April 1975 and October 1981), the medical evidence of record does not support finding that such incidents resulted in a neck disorder other than the already service-connected residuals of C3 chip fracture.  

The first objective indication of record of any kind of neck disorder was over 10 years following the Veteran's January 1986 discharge from service.  

The Veteran has claimed that he has had chronic cervical spine pain since service.  
In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, while the Veteran is competent to testify as to experiencing cervical spine symptoms during service and since such time, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.

In this regard, the Board observes that the Veteran's report of chronic neck symptoms during service and following service are inconsistent with the contemporaneous evidence.  Following both the April 1974 fall and October 1981 football to the face, he denied having arthritis and painful joints (December 1987 and September 1988 Dental Health Questionnaires).  Additionally, subsequent medical examinations (January 1986 reenlistment examination, September 1988 separation examination) noted findings of a normal spine.  In a May 14, 2003 VA medical record, the Veteran reported that he had no pain; on a scale of 0 - 10 pain, he was at zero.

Moreover, the Veteran has repeatedly provided inconsistent histories as to his history of trauma.  A July 29, 2003 VA neurology consult documents that the Veteran had a history of head trauma two months previously, after getting into a fight with drug dealers who attacked him in his own home and left him unconscious.  An October 2003 record indicates that the Veteran suffered head and neck trauma from a recent assault.  During his January 2005 VA examination, the Veteran reported that he had injured his neck in a fall in service and reinjured his neck in a 2003 assault.  However, the Veteran denied having any post-service neck trauma to the June 2012 VA examiner.  

The Board cannot ignore the fact that the Veteran has repeatedly altered his history of when he began having neck. The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board finds that the Veteran's current statements of neck symptoms since service are not credible, as they are inconsistent with the contemporaneous evidence of record and the Veteran's own prior statements.

The Board finds that the record fails to show that the Veteran manifested degenerative joint disease to a degree of 10 percent within the one year following his January 1986 service discharge.  As such, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Veteran did not have a diagnosis of degenerative joint disease until years following his discharge from service, such as in January 2005.  Furthermore, as determined previously, the Veteran's statements regarding the continuity of neck symptomatology since his discharge are not credible.

As to whether the Veteran's neck disorder (other than residuals of C3 chip fracture) developed in service, the only medical opinion evidence of record addressing that are the May 2005 and June 2012 VA examination opinions.  As noted in the May 2012 Board remand, however, the May 2005 VA examiner provided an inadequate opinion, as it did not address pertinent evidence.  

However, as relevant to the June 2012 VA examination, the Board notes that the VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the June 2012 VA examiner's opinion.

The June 2012 VA examiner found that it was less likely than not that the Veteran's neck disorder (other than residuals of C3 chip fracture) was caused by the Veteran's service, specifically including consideration of the April 1975 fall and October 1981 football injury to the face.  The VA examiner discussed pertinent medical evidence in the formation of his opinion, as well as, a discussion of the Veteran's reported history and his reports regarding the incurrence of his claimed neck disorder.

The only evidence of record supportive of the Veteran's claim is his contention that he has a chronic neck disorder (other than residuals of C3 chip fracture) due to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed neck disorder other than the already service-connected residuals of C3 chip fracture that is etiologically related to service, such questions fall outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's contentions on this matter are not competent.

The Board thus finds that although the Veteran currently has a neck disorder (other than residuals of C3 chip fracture), the most probative evidence of record, including the findings of the June 2012 VA examiner, show that such a disorder was not caused by the Veteran's service. 

The weight of the probative evidence demonstrates that the Veteran does not have a neck disorder, separate from the already service-connected residuals of C3 chip, related to any aspect of service.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a neck disorder (other than residuals of C3 chip fracture) is denied.

IV. Headaches Claim

The Veteran contends that he currently has headaches that developed secondary to a neck disorder, including both his service-connected residuals of C3 chip fracture and his non-service-connected neck disorder (other than residuals of C3 chip fracture).  

The service treatment records include only one headache report.  An April 1987 service treatment record documents that the Veteran had been hit by a softball around his left eye and had a mild headache.  However, that injury occurred during the Veteran's January 1986 to October 1988 period of service, from which he was discharged under other than honorable conditions.  As previously noted, an April 2004 Administrative Decision determined that the Veteran's character of discharge for that time period (January 1986 to October 1988) was under other than honorable conditions and, that he thus was not entitled to VA benefits based on such service.  As such, to the extent that the Veteran may be claiming service connection for headaches based on that April 1987 incident, service connection would not be possible, as it did not occur during a qualified period of service.  The Board does note, however, that the Veteran has repeatedly denied having headaches in service (January 1975, August 1980 reports of medical history), that following head trauma in October 1981 a medical provider found that the Veteran was neurologically within normal limits, and the September 1988 separation examiner found that the Veteran was neurologically normal.  

VA medical records generally document post-service treatment for headaches.  An October 3, 2000 VA medical record indicated that the Veteran complained of temporal headaches for two to three weeks.  The provider found that the Veteran had headaches, possible migraine, and noted an elevated blood pressure.  A November 6, 2000 VA medical record documents that the Veteran complained of headaches once or twice a month without warning, which would happen more when he is under a lot of stress.  

In a June 11, 2003 VA medical record, the Veteran reported that he did not have headaches.  A July 29, 2003 VA neurology consult notes that the Veteran had a "history of trauma to the head two months ago (reports in a fight with drug dealers who attacked him in his own home and left him unconscious for a period of time)."  Since that time, the Veteran reported occasional headaches.  In November 10, 2003, the Veteran sought treatment for headaches.  The VA medical provider noted that the Veteran had been beaten, including with a chair, in March and that the Veteran claimed that he has had headaches since then.  The headaches occurred about twice weekly and seemed to be triggered by stress.  The physician found that the Veteran had headaches, probably tension type.  

A September 23, 2003 MRI report documented a clinical history of severe head trauma in May 2003 and the development of chronic headaches and radiculopathy of the left upper extremities.  The radiologist found evidence of small focus old blood products in the right cerebellum; brain was otherwise unremarkable.  

A March 3, 2005 VA medical record documents that the Veteran complained of severe, unrelenting headaches for the last three to four weeks.  At that time, the Veteran denied neck pain, photophobia and neurological problems.  He also reported that he had a similar headache in 1996 that went away.  The physician found that the Veteran had a new onset headache and arranged for further study.  Subsequent VA medical records did not indicate any findings as to the etiology of the headaches, though his physician noted that the head CT was negative (March 9, 2005).  A March 23, 2005 VA medical record shows that the chronic headaches had been relieved by medication.  

A May 18, 2005 VA medical record documents that the Veteran complained of severe neck pain causing headaches.  Per a May 18, 2005 addendums, further study was necessary, and the Veteran was provided information on tension headaches.  A May 24, 2005 VA medical record noted that episodic bitemporal headaches that started in 1996 and reoccurred in February 2005. 

Subsequent records dated through October 2008 reflect continued complaints and treatment for headaches.  In an October 2008 VA medical record, the Veteran reported having headaches that come up from the back of his neck.  The physician reported that the Veteran had headaches associated with known cervical abnormalities.  In a January 2009 VA medical record, the Veteran complained of headaches for years because of neck problems. 

In June 2012, the Veteran underwent a VA examination for headaches.  The Veteran reported that his daily headaches started with neck discomfort that worsened in the 1990s and has progressively worsened.  He denied any history of head trauma or loss of consciousness/passing out/blacking out.  

The June 2012 VA examiner found that the Veteran's headaches were less likely as not (i.e. less than a 50 percent probability) caused or aggravated by his service-connected residuals of C3 chip fracture, a neck disorder other than residuals of C3 chip fracture, or service (including the documented April 1975 and/or October 1981 injuries).  The VA examiner explained that the Veteran did not have a chronic headaches disorder identified in service and was an unreliable historian.  Furthermore, the current headaches history provided by the Veteran was inconsistent with the medical records.  The VA examiner subsequently discussed various medical records to support his finding, including one noting head trauma after being beaten by drug dealers and left unconscious.  Additionally, the VA examiner noted that the April 1975 fall and October 1981 injury were not associated with a chronic headaches diagnosis in service, as indicated by subsequent periodic examinations.  Finally, the VA examiner found that the Veteran's documented "polysubstance abuse dating up to at least 1/2012" was "a likely cause or aggravating factor for headaches."  The VA examiner also found that there were multiple, non-service connected etiologies for the headaches that were well documented.

To the extent that the Veteran may be claiming service connection for headaches as directly due to service, the Board finds that the evidence of record does not support such a claim. 

As indicated above, the relevant service treatment records do not indicate that the Veteran had a chronic headache disorder in service.  Additionally, the post-service records similarly do not document any complaints of, or treatment for, such a chronic disorder for years following service.  Indeed, the Veteran himself, in VA medical records and the June 2012 VA examination, has indicated that his headaches did not start until the 1990s.  Furthermore, the only medical opinion to address this question is that of the June 2012 VA examiner.  That VA examiner specifically found headaches were not caused or aggravated by service, including the documented April 1975 and October 1981 injuries.  As such, the Board finds that, as there is no evidence of record to support a direct service connection claim, service connection on that basis is not warranted.

The Veteran's main contention, however, is that he has headaches secondary to his service-connected neck disability.  The Board notes that it denied (in the prior section) service connection for a neck disorder (other than residuals of C3 chip fracture).  As such, service connection secondary to any such non-service-connected disorder is not possible.  38 C.F.R. § 3.310.  Thus, the Board will only discuss the claim for service connection on a secondary basis as due to the service-connected residuals of C3 chip fracture.  

The Board notes that there are competing medical opinions of record.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

An October 2008 VA medical provider reported that the Veteran had headaches associated with known cervical abnormalities.  However, that provider did not provide a rationale for that opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Rather, the provider appears to be restating the Veteran's report at that time that he had headaches that came up from his neck.  Furthermore, the VA medical provider did not indicate that there was any consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the provider did not differentiate between the service-connected residuals of C3 chip fracture and the non-service-connected neck disorder.  Given the shortcomings of that medical opinion, the Board finds that the opinion is not probative.  

In contrast, the June 2012 VA examiner considered the Veteran's claims file and medical history in the report.  Stefl, supra.; Ardison, supra.  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Consequently, the Board assigns great probative value to the June 2012 VA examiner's opinion that headaches were not caused or aggravated by the service-connected residuals of C3 chip fracture. 

As to the Veteran's June 2011 hearing testimony that one of his VA doctors told him that his headaches were due to his service-connected neck disability, such a statement is not supportive of the Veteran's claim.  In this regard, a lay person's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute "medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's statement that his physician told him that he "most probably" had diabetes at time of his discharge from service was not sufficient medical evidence to establish service connection for diabetes).

To the extent the Veteran argues that he first had headaches in service, the Board finds that his assertions are not credible.  The Veteran's statements to that effect are inconsistent with the evidence of record.  In regards to the contemporaneous evidence, his relevant service treatment records are negative for any complaints, treatment, or diagnoses referable to headaches.  Moreover, the September 1988 separation examiner specifically found that there was no neurological disability.   Furthermore his statements to his treating medical providers following service, but before he filed his current claim, are contrary to his current claims.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Veteran has repeatedly provided inconsistent histories as to when and how the headaches started.  

The Board cannot ignore the fact that the Veteran has repeatedly altered his history of when and how he believes he began having headache symptoms.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry, 7 Vet. App. at 68.  Those records are more reliable than the Veteran's current unsupported assertions made in connection with his claim for monetary benefits from the government.  See Cartright, 2 Vet. App. at 25.  As such, the Veteran's current statements as they relate to his pending VA benefits claim of headaches as emanating from his service-connected residuals of C3 chip fracture or having chronic headaches since prior to his post-service assault are not credible.

Additionally, although lay persons are competent to provide opinions on some medical issues, as to the relevant issues in this case, of whether the Veteran has a medically diagnosed headaches disorder related to service or the service-connected residuals of C3 chip fracture, such questions are outside the realm of common knowledge of a lay person.  Such questions involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau, supra.; see also Woehlaert, supra.  As such, the Veteran's medical opinions on this matter are not competent.

As previously noted, the June 2012 VA examiner was the only medical professional that provided a probative medical opinion as to the etiology of the headaches.  That VA examiner found that headaches were not caused or aggravated by the Veteran's service or his service-connected residuals of C3 chip fracture. 

The most competent and probative medical evidence supports finding that the Veteran has headaches that were not caused or aggravated by the Veteran's service or service-connected residuals of C3 chip fracture.   The preponderance of the 






      CONTINUE ON THE NEXT PAGE

evidence is thus against the claim.  As such, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for headaches is denied.


ORDER

Service connection for a neck disorder (other than residuals of C3 chip fracture) is denied.

Service connection for headaches, including as secondary to the service-connected residuals of C3 chip fracture, is denied.





______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


